Per Curiam:

On the 18th day of August, 1890, judgment was rendered in this cause, in the court below, in favor of defendants, appellees here, for costs, and dismissing plaintiff’s complaint. On the same day the plaintiff, in open court, gave notice of appeal from said judgment to the supreme court of the State of Washington, and thereupon filed a supersedeas bond, by order of the court, in the sum of $5,000. Appellees having filed in this court a certified copy of the judgment appealed from, and of the notice of appeal, move to dismiss this appeal because appellant has failed to cause a transcript to be prepared, and has failed to serve and file a brief as provided by law, and the rules of this court. Due notice of the motion was served upon appellant more than ten days previous to *451the date fixed for the hearing, and it appearing that the time prescribed for preparing and filing the transcript, and for serving and filing a brief, has long since expired, and that no transcript or brief has been filed, and that no reason or excuse has been given or made for failing so to do, the appeal must be dismissed at the cost of appellant, and it is so ordered»